


Exhibit 10.45

Amendments to The Remington Arms Company, Inc. Pension and Retirement Plan and
Supplemental Pension Plan

          The Board of Directors of Remington Arms Company, Inc. (the
“Company”), upon the recommendation of the Company’s Benefit and Investment
Committee, approved amendments to the Remington Arms Company, Inc. Pension and
Retirement Plan (the “Defined Benefit Plan”) and the Remington Supplemental
Pension Plan (the “Supplemental Plan”) on October 9, 2006.

          As a result of the amendment to the Defined Benefit Plan, future
accrued benefits will be frozen as of January 1, 2008. The amendment is
effective for all pension eligible employees who are not covered under the
collective bargaining agreement in Ilion, New York. For service accrued through
2007, the pension calculation will not change. Years of service will continue to
accrue for eligibility for early retirement. Additionally, as a result of the
amendment to the Supplemental Plan, for affected employees, including each of
the Named Executive Officers, future accrued benefits will be frozen as of
January 1, 2008.



--------------------------------------------------------------------------------